Title: Abigail Adams Smith to John Quincy Adams, 10 February 1788
From: Smith, Abigail Adams
To: Adams, John Quincy


        
          London Feby 10th 1788
        
        I have now before me your Letter of the 3d of August—which I intend to answer fully—and then 2dly to proceed to some points of information—and 3dly to some observations and reflection of my own—
        in the 1st place I must acknowledge that your complaints against me for not writing are justly founded— I must Confess myself in fault—& this you know is the surest and most effectual way to disarm you of resentment—but who is the American Pope!—
        
        your hopes respecting our Parents returning to America are I think in a fair way to be accomplished— preparations are daily making—for this Event, they have engaged to have their furniture all on Board Callihams Ship—in the Month of Febuary— they Intend Leaving London—after the 24th. and to go to Falmouth there they are to be on the 20th of March— Callihan is to take them on Board at Falmouth after the Equinoxial Storm has blown over and from thence they proceed in a line direct, to the Harbour of Boston
        Congress not resolving to keep any Person in a Public Character at this Court—and as usual have not taken any resolutions respecting the destination of my friend—it is Concluded that they mean he should return also—at the expiration of his Commission—for which Event we are likewise prepareing and with a very Sincere desire that no impediment may intervene to frustrate our present intention of embarking for America in the April Packett which sails from Falmouth to New York—from which Place I hope my next Letter to you will be dated—and where I Shall Hope to see you—at some Leisure period—perhaps during the next Winter vacation—when our Brothers will accompany you but this is looking a great way forward— we will defer further particulars till the period approaches—
        respecting your desire that your father Should determine to Spend the remainder of his days in retirement— I cannot agree with you in this wish— it is in his Power to do His Country Essential Service—by assisting in Her Councills—by His opinions, advice, & recommendations,—he has it I beleive in his Power to do as much perhaps the most towards establishing her Character as a respectable Nation—of any Man in America—and Shall he retire from the World and bury himself amongst his Books—and Live only for himself!— No—I wish it not— I have no desire that he should be chosen Governor of the State—let those Possess that station who are ambitiously grasping—at a Shadow—which I Consider the Honour attendant upon that office to be— but I do hope—upon the establishment of a New Constitution—to see Him in some respectable and usefull Office under it— the Americans in Europe—say he will be Elected Vice President— besides my Brother independant of other important Considerations—he would not I am well Convinced be Happy in Private Life— you will before he arrives in America—have seen two other Vollumes of His Book—and perhaps you will hear from him a system of Government which you may not expect— he is of opinion that some new form of Government for our Country is neccasary— he does not wholy approve of the one which has been offered—but he thinks that the People had better adopt it as it is—and then appoint a new Convention to make such alterations as may prove necessary— He wishes they Had Entitled the Chief Magistrate to a greater degree of independance, that they had given him the Sole appointment of all Offices—that they had made provision for a Privy Councill—either of His own appointment or chosen by the Senate—and some others which you will hear from himself— if the system at present under Consideration is not addopted I am of opinion that he will assist at a future Convention and have a principle Hand in the framing One which may be adopted— most of the Americans now in Europe are in favour of it—being well Convinced that a Change is absolutely necessary to the respectable Establishment of our Country in the Eyes of Europe—and her importance as a Nation—
        I am Sorry to find by your Letter that your spirits are so low—the return of our Parrents will I hope restore them— I do not think you have any reason to be discouraged—by the time you shall have finished your studies of the Law—that Profession will have risen again into reputation amongst the People—I hope— Learning Abilities and industry will ever meet a good reward—and I dare say you will not repent the Profession you have Chosen nor think the time you have spent in the acquirement misplaced— be not discouraged—your Path through Life will not I hope be planted with thorns— you must not however expect to find the assent perfectly easy—but you will often find a Sattisfaction in haveing encountered difficulties— when the dangers are passed away—bear this beleif in Mind—that you were designed for some high and important Station upon the stage,—qualify yourself to fill your part with reputation—and then aspire to that Station which you esteem desireable—and that you may succeed in the Possession is my earnest wish—and if in my Power to offer you assistance—my pittance shall be at your Command—
        I think I have now answered your Letter—and Shall in the next place proceed to give you some information upon General Subjects which brings me to the 2d Head of my discource—
        we have had rumours of War—which have passed away—but I cannot add—it is as tho they had not been—for it is yet suspected that this Country is two well Sattisfied in their own strength and importance to keep Peace in Europe—for many succeeding years to at present there appears no oustensible reason for War— they have Lately proved triumphant in the Subjugation of Liberty in Holland—the Patriotick Party in that Country are quite unplaced—if not unpensioned— many have fled to France and others talk of going to America— the Baron de Lynden is recalled from this Court— there has been a motion made in the States General—for recalling Mr Van Berckel from America. it has not yet been carried but it is expected to take Place as soon as My father takes his Leave— no Person can travell through the Country (to so great an heighth has the Spirit of Party been extended). without wearing some Badge of Orange, it has also become a favourite colour in this Country,—thus small means are sometimes made Subservient to important purposes—
        the French Cabinet seem to be in a State of Petrifaction, whilst the People are looking around them and claiming their rights as Men,—the Royal Authority is disregarded and treated with Contempt. Parliaments return from Exile whom the King has Banished,—some Persons. talk of the Nations being better represented than this Nation is at Present,— it is said that the King has given himself up to intoxication and the Queen is Branded with every approbious epithet which Can dishonour Woman,— but I suppose this information and more you have received through the Channel of the News Papers
        Monsieur de Callonge who fled from France has been presented Publickly at this Court by the Duke of Queensborougher an Event that has caused much Surprize to Foreigners— the Marquis de la Luzern—has arrived here as Ambassador from France, he has lain down the Order of Malta—taken a Wife,—and his own title of Marquis—
        I hear of a Ship to Sail this week—and as I would not omit the opportunity of forwarding this Letter—I must omit many things that I designed to have written— we are now very Busy in Packing up and prepareing for our departure if I can find time I will write again by My Mother to you—
        Several Ships have arrived without a line from you— I hope you have received my letter of july Last—
        remember me to all Friends and beleive me / your affectionate Sister and friend—
        A Smith—
      